A-1 Mobile Homes v. K & K                                           















IN THE
TENTH COURT OF APPEALS
 

No. 10-91-182-CV

        A-1 MOBILE HOMES, INC.,
                                                                              Appellant
        v.

        K & K INC.,
                                                                              Appellee
 

 From the 74th District Court
McLennan County, Texas
Trial Court # 91-1579-3
                                                                                                                
                                                                     
MEMORANDUM OPINION
                                                                                                     

          This appeal was perfected from a judgment signed on July 3, 1991.
          By motion, Appellant requests that the appeal be dismissed.  The motion is granted.  The
appeal is dismissed.
                                                                                 PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings and
          Justice Vance
Dismissed
Opinion delivered and filed October 30, 1991
Do not publish